IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-82,074-01


                    EX PARTE RICKIE PAUL DOWLEARN II, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 13-11-11974-CR IN THE 435TH DISTRICT COURT
                          FROM MONTGOMERY COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of theft and

sentenced to three years’ imprisonment. He did not appeal his conviction.

        Applicant contends that his sentence is illegal and counsel was ineffective for allowing the

illegal sentence without objection. The state agrees that Applicant’s sentence is illegal.

        The trial court determined that Applicant’s sentence is illegal because it exceeds the statutory

punishment range. The trial court’s findings are supported by the record. Ex parte Rich, 194 S.W.3d
2

508, 514 (Tex. Crim. App. 2006). Applicant is entitled to relief.

       Relief is granted. The judgment in Cause No. 13-11-11974-CR in the 435th District Court

of Montgomery County is set aside, and Applicant is remanded to the custody of the Sheriff of

Montgomery County to answer the charges as set out in the indictment. The trial court shall issue

any necessary bench warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: October 1, 2014
Do not publish